DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-15 and 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brun (FR 2 820 730), as in the Non-Final Rejection of January 21, 2020 (note changes in bold in response to the amendments to the claims).
 	Brun shows a device for transferring products that includes a main conveyor 2 that conveys products in a longitudinal direction, an accumulation surface 4/11 that receives products from the main conveyor, and a pushing wall 7 movably mounted to a fixed a pushing device.  The pushing device includes intermediate conveyor 10 arranged between the main conveyor and the accumulation surface adjacent to and in alignment with the main conveyor and a pushing wall 7 movably mounted to a fixed pushing assembly 8.  The pushing wall of the pushing device is movable longitudinally relatively to the intermediate conveyor and relative to products received on the accumulation surface and to products received on the input conveyor to enable a transfer of products by transverse displacement a pushing wall 7 of the pushing means between the main conveyor and the intermediate conveyor via action of the 
	In operation, the intermediate conveyor and the pushing wall of the pushing means is initially accelerated to move at the same speed and same longitudinal direction as the main conveyor and then the pushing wall of the pushing means moves across the main conveyor to transfer products from the main conveyor to the intermediate conveyor while following the longitudinal movement of the products (see the discussion of phases 1-2, particularly the fourth full paragraph on page 5 of the provided translation in Patent Translate FR2820730).  The intermediate conveyor and pushing wall of the pushing means are then decelerated to have no speed in the longitudinal direction of movement of the main conveyor as the pushing wall of the pushing means moves across the intermediate conveyor to transfer products from the intermediate conveyor to the accumulation surface (see the discussion of phases 3-5 from the bottom of page 5 to the top of page 7 of the provided translation).  Finally, the pushing wall of the pushing means is lifted above the products and longitudinally and laterally returned to initial position where the operation cycle is started again by accelerating the pushing wall and the intermediate conveyor to move at the same speed and same longitudinal direction as the main conveyor (see the discussion of phases 6-7 at the bottom of page 7 of the provided translation).  
 	As described above Brun operates with all the steps required by claims 1-5 and has all the structure required by claims 6-8 and 11-13. 

In support of this argument, the Applicant’s representative states that in Brun “the push bar 7 appears to moves longitudinally with respect to the intermediate conveyor 10 and the transfer plates 7. For example, FIGs. 6 and 9 of Brun shows that the push bar 7 moves longitudinally to position itself with the intermediate conveyor 10 (FIG. 6) and/or the transfer plates 11 (FIG. 7). There is no mention that this longitudinal movement is intended for the objects 1 that are received on the input conveyor 2.”  This statement raises two issues.  First, there is no requirement in the claims that the pusher bar have longitudinal movement relative to products received on the input conveyor. The claims require longitudinal movements relative to products received from the main conveyor without specifying where the products are.  As such the relative movement may be between the products on any part of the device downstream of the main conveyor.  Second, if there is no mention of what the longitudinal movement of the push bar is intended for, it is unclear to the Examiner how this is relevant to the question of whether Brun shows all the limitations required by the claims.  As the pusher par moves longitudinally relative to products received on the main conveyor, relative to products on the accumulation conveyor received from the main conveyor Brun meets the amended limitation of the claims.   
While the present application states “"the pushing wall may be movable longitudinally, thus during the transfer between the main and intermediate conveyors, the pushing means may be in engagement only with the products which it transfers and may not disturb the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Brun in view of Petrovic (US 2015/0291367) as in the Non-Final Rejection of January 21, 2020.
 	Brun shows generally all the structure required by claims 1-6 and 9-19 except for the retention wall of claims 9-10 and 16.  Petrovic shows a device for transferring products in a similar fashion to Brun that employs a pushing means 17-25 with both a pushing wall 24 and a retention wall 25 that are moved across a main conveyor 6 to transfer products therefrom.  Petrovic teaches that using a pushing wall and retention wall helps to prevent tipping of the products as they are transferred from the main conveyor.  Therefore it would have been 
 	As no further arguments were made with respect to this rejection, this rejection is maintained for the reasons given above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651